Case 1:17-cr-00227-TWP-DML Document 45 Filed 10/26/20 Page 1 of 2 PageID #: 185
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

  UNITED STATES OF AMERICA                                   Case No. 1:17-cr-227-TWP-DML-1

                                                             ORDER ON MOTION FOR
  v.                                                         SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
  KEAUD BIGSBY                                               (COMPASSIONATE RELEASE)


        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED.

 ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

 as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). On its face, Defendant's

 motion does not show that he is entitled to compassionate release under § 3582(c)(1)(A).

 Accordingly, his motion, dkt. [44], is denied without prejudice. If Defendant wishes to renew his

 motion, he may do so by completing and returning the attached form motion. (Motion for Sentence

 Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)).

 ☐ OTHER:

 IT IS SO ORDERED.

  Dated: 10/26/2020
Case 1:17-cr-00227-TWP-DML Document 45 Filed 10/26/20 Page 2 of 2 PageID #: 186
 AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




 Distribution:

 Keaud Bigsby
 Reg. No. 16103-028
 FCI Beckley
 Federal Correctional Institution
 P.O. Box 350
 Beaver, WV 25813

 All Electronically Registered Counsel
